


Exhibit 10.1

       


UbiquiTel Inc.

Amended and Restated
2002 Employee Stock Purchase Plan

--------------------------------------------------------------------------------

UbiquiTel Inc.

Amended and Restated 2002 Employee Stock Purchase Plan

1.   Purpose   1 2.   Definitions   1 3.   Eligibility   2 4.   Offering Periods
  2 5.   Election to Participate   3 6.   Participant Contributions   3 7.  
Grant of Option   4 8.   Exercise Price   4 9.   Exercise of Options   4 10.  
Delivery   5 11.   Withdrawal; Termination of Employment   5 12.   Stock   6 13.
  Administration   6 14.   Designation of Beneficiary   6 15.   Transferability
  6 16.   Participant Accounts   7 17.   Adjustments Upon Changes in
Capitalization; Corporate Transactions   7 18.   Amendment of the Plan   8 19.  
Suspension of the Plan   8 20.   Termination of the Plan   8 21.   Foreign
Jurisdictions   9 22.   Notices   9 23.   Effective Date   9 24.   Conditions
Upon Issuance of Shares   9 25.   Expenses of the Plan   9 26.   No Employment
Rights   9 27.   Applicable Law   9 28.   Additional Restrictions of Rule 16b-3
  9

--------------------------------------------------------------------------------

UbiquiTel Inc.

Amended and Restated 2002 Employee Stock Purchase Plan

        1.    Purpose.    The purpose of the Plan is to provide incentive for
present and future employees of the Company and any Designated Subsidiary to
acquire a proprietary interest (or increase an existing proprietary interest) in
the Company through the purchase of Common Stock. It is the Company's intention
that the Plan qualify as an "employee stock purchase plan" under Section 423 of
the Code. Accordingly, the provisions of the Plan shall be administered,
interpreted and construed in a manner consistent with the requirements of that
section of the Code.

        2.    Definitions.    

                (a)    "Board"    means the Board of Directors of the Company.

                (b)    "Code"    means the Internal Revenue Code of 1986, as
amended, and any successor thereto.

                (c)    "Committee"    means the committee appointed by the Board
to administer the Plan as described in Section 13 of the Plan or, if no such
Committee is appointed, the Board.

                (d)    "Common Stock"    means the Company's common stock, par
value $.0005 per share.

                (e)    "Company"    means UbiquiTel Inc., a Delaware
corporation.

                (f)    "Compensation"    means, with respect to each Participant
for each pay period, the full base salary paid to such Participant by the
Company or a Designated Subsidiary. "Compensation" does not include:
(i) overtime, bonuses or commissions; (ii) any amounts contributed by the
Company or a Designated Subsidiary to any pension plan; (iii) any automobile or
relocation allowances (or reimbursement for any such expenses); (iv) any amounts
paid as a starting bonus or finder's fee; (v) any amounts realized from the
exercise of any stock options or incentive awards; (vi) any amounts paid by the
Company or a Designated Subsidiary for other fringe benefits, such as health and
welfare, hospitalization and group life insurance benefits, or perquisites, or
paid in lieu of such benefits; or (vii) other similar forms of extraordinary
compensation.

                (g)    "Continuous Status as an Employee"    means the absence
of any interruption or termination of service as an Employee. Continuous Status
as an Employee shall not be considered interrupted in the case of a leave of
absence agreed to in writing by the Company or the Designated Subsidiary that
employs the Employee, provided that such leave is for a period of not more than
90 days or reemployment upon the expiration of such leave is guaranteed by
contract or statute.

                (h)    "Designated Subsidiaries"    means the Subsidiaries that
have been designated by the Board from time to time in its sole discretion as
eligible to participate in the Plan.

                (i)    "Employee"    means any person, including an Officer,
whose customary employment with the Company or one of its Designated
Subsidiaries is at least twenty (20) hours per week and more than five
(5) months in any calendar year.

                (j)    "Entry Date"    means the first day of each Offering
Period.

                (k)    "Exchange Act"    means the Securities Exchange Act of
1934, as amended.

                (l)    "Exercise Date"    means the last Trading Day of each
Offering Period.

                (m)    "Exercise Price"    means the price per share of Common
Stock offered in a given Offering Period determined as provided in Section 8.

                (n)    "Fair Market Value"    means, with respect to a share of
Common Stock, the Fair Market Value as determined under Section 7(b).

                (o)    "First Offering Date"    means April 15, 2002, or if
later, the date that the Company's Form S-8 has been filed with the Securities
and Exchange Commission with respect to the Plan and has become effective.

--------------------------------------------------------------------------------


                (p)    "Offering Date"    means the first Trading Day of each
Offering Period.

                (q)    "Offering Period"    means (i) with respect to the first
Offering Period, the period beginning on the First Offering Date and ending on
June 30, 2002, and (ii) with respect to each Offering Period thereafter, and
subject to adjustment as provided in Section 4, each subsequent calendar quarter
beginning on July 1 and ending September 30, beginning on October 1 and ending
on December 31, beginning on January 1 and ending on March 31, and beginning on
April 1 and ending on June 30 thereafter until the Plan is terminated.

                (r)    "Officer"    means a person who is an officer of the
Company within the meaning of Section 16 under the Exchange Act and the rules
and regulations promulgated thereunder.

                (s)    "Participant"    means an Employee who has elected to
participate in the Plan by filing an enrollment agreement with the Company as
provided in Section 5 of the Plan.

                (t)    "Plan"    shall mean this UbiquiTel Inc. Amended and
Restated 2002 Employee Stock Purchase Plan, as amended effective July 1, 2002
and as most recently amended and restated effective October 29, 2002.

                (u)    "Plan Contributions"    means, with respect to each
Participant, the after-tax payroll deductions withheld from the Compensation of
the Participant and contributed to the Plan for the Participant as provided in
Section 6 of the Plan and any other amounts contributed to the Plan for the
Participant in accordance with the terms of the Plan.

                (v)    "Subsidiary"    shall mean any corporation, domestic or
foreign, of which the Company owns, directly or indirectly, 50% or more of the
total combined voting power of all classes of stock, and that otherwise
qualifies as a "subsidiary corporation" within the meaning of Section 424(f) of
the Code.

                (w)    "Trading Day"    shall mean a day on which the national
stock exchanges and the Nasdaq system are open for trading.

        3.    Eligibility.    

                (a)  Any individual who is an Employee as of the First Offering
Date shall be eligible to become a Participant in the Plan as of the First
Offering Date. Any individual who becomes an Employee after the First Offering
Date shall be eligible to become a Participant as of any subsequent Entry Date
under the Plan. An Employee's election to participate in the Plan shall be
subject to the requirements of Section 5(a) and the limitations imposed by
Section 423(b) of the Code.

                (b)  Notwithstanding any provision of the Plan to the contrary,
no Participant shall be granted an option under the Plan (i) to the extent that
if, immediately after the grant, such Participant (or any other person whose
stock would be attributed to such Participant pursuant to Section 424(d) of the
Code) would own stock and/or hold outstanding options to purchase stock
possessing 5% or more of the total combined voting power or value of all classes
of stock of the Company or of any Subsidiary of the Company, or (ii) to the
extent that his or her rights to purchase stock under all employee stock
purchase plans of the Company and its Subsidiaries intended to qualify under
Section 423 of the Code accrue at a rate which exceeds $25,000 of fair market
value of stock (determined at the time such option is granted) for each calendar
year in which such option is outstanding at any time.

        4.    Offering Periods.    The Plan shall be implemented by a series of
consecutive Offering Periods. The first Offering Period shall commence on the
First Offering Date and end on June 30, 2002. Each Offering Period thereafter
shall coincide with the calendar quarters beginning on July 1 and ending
September 30, beginning on October 1 and ending on December 31, beginning on
January 1 and ending on March 31, and beginning on April 1 and ending on June 30
thereafter until the Plan is terminated. In the event that the approval of the
Company's shareholders is not obtained with respect to the Plan prior to the
scheduled Exercise Date of the first Offering Period, the Committee may, in its

2

--------------------------------------------------------------------------------


sole discretion, extend the first Offering Period (and delay such Exercise Date)
until the last day of the calendar quarter in which such shareholder approval is
obtained with respect to the Plan; provided, that the first Offering Period may
not exceed a total of twenty-seven (27) months. In the event the first Offering
Period is extended under this Section 4, the second Offering Period shall begin
on the first day of the calendar quarter immediately following the end of the
first Offering Period. Additionally, the Committee shall have the power to
extend the duration and/or the frequency of other Offering Periods with respect
to future offerings if such change is announced at least five (5) days prior to
the scheduled beginning of the first Offering Period to be affected.

        5.    Election to Participate.    

                (a)  An eligible Employee may elect to participate in the Plan
commencing on any Entry Date by completing an enrollment agreement on the form
provided by the Company and filing the enrollment agreement with the Company at
least ten (10) business days prior to such Entry Date, unless a later time for
filing the enrollment agreement is set by the Committee for all eligible
Employees with respect to a given offering. If an individual becomes an eligible
Employee on a date that is within ten (10) days of the next Entry Date, that
Employee may elect to participate in the Plan as of that next Entry Date by
completing and filing an enrollment agreement with the Company prior to such
Entry Date. The enrollment agreement shall set forth the percentage of the
Participant's Compensation that is to be withheld by payroll deduction pursuant
to the Plan.

                (b)  Except as otherwise determined by the Committee under rules
applicable to all Participants, payroll deductions for a Participant shall
commence on the first payroll following the Entry Date on which the Participant
elects to participate in accordance with Section 5(a) and shall end on the last
payroll in the Offering Period, unless sooner terminated by the Participant as
provided in Section 11. However, in the case of Employees permitted to enroll in
the Plan within ten (10) days of their Entry Date under Section 5(a), payroll
deductions shall commence with the first payroll period beginning at least ten
(10) business days after the date on which the Company receives the
Participant's enrollment agreement.

                (c)  Unless a Participant elects otherwise prior to the Exercise
Date of an Offering Period, such Participant shall be deemed to have (i) elected
to participate in the immediately succeeding Offering Period (and, for purposes
of such Offering Period such Participant's "Entry Date" shall be deemed to be
the first day of such Offering Period) and (ii) authorized the same payroll
deduction for such immediately succeeding Offering Period as was in effect for
such Participant immediately prior to the commencement of such succeeding
Offering Period.

        6.    Participant Contributions.    

                (a)  All Participant contributions to the Plan shall be made
only by payroll deductions. At the time a Participant files the enrollment
agreement with respect to an Offering Period, the Participant may authorize
payroll deductions to be made on each payroll date during the portion of the
Offering Period that he or she is a Participant in an amount not less than 1%
and not more than 15% of the Participant's Compensation on each payroll date
during the portion of the Offering Period that he or she is a Participant (or
subsequent Offering Periods as provided in Section 5(c)). The amount of payroll
deductions shall be a whole percentage (i.e., 1%, 2%, 3%, etc.) of the
Participant's Compensation.

                (b)  A Participant may discontinue his or her participation in
the Plan as provided in Section 11, or may decrease or increase the rate or
amount of his or her payroll deductions during an Offering Period (within the
limitations of Section 6(a) above) by completing and filing with the Company a
new enrollment agreement authorizing a change in the rate or amount of payroll
deductions; provided, that a Participant may not change the rate or amount of
his or her payroll deductions more than once in any Offering Period. The change
in rate or amount shall be effective

3

--------------------------------------------------------------------------------


with the first full payroll period commencing at least ten (10) business days
after the date that the Company receives the new enrollment agreement.

                (c)  Notwithstanding the foregoing, to the extent necessary to
comply with Section 423(b)(8) of the Code and Section 3(b) hereof, a
Participant's payroll deductions may be decreased to 0% at such time during any
Offering Period which is scheduled to end during the current calendar year that
the aggregate of all payroll deductions accumulated with respect to such
Offering Period and any other Offering Period ending within the same calendar
year are equal to the product of $25,000 multiplied by 85% for the calendar
year. Payroll deductions shall recommence at the rate provided in the
Participant's enrollment agreement at the beginning of the following Offering
Period which is scheduled to end in the following calendar year, unless
terminated by the Participant as provided in Section 11.

                (d)  All Plan Contributions made for a Participant shall be
credited to the Participant's bookkeeping account under the Plan. No interest
shall accrue or be credited with respect to a Participant's Plan Contributions.
All Plan Contributions received or held by the Company may be used by the
Company for any corporate purpose, and the Company shall not be obligated to
segregate or otherwise set apart such Plan Contributions from any other
corporate funds.

        7.    Grant of Option.    

                (a)  On a Participant's Entry Date, subject to the limitations
set forth in Sections 3(b) and 12(a), the Participant shall be granted an option
to purchase on the Exercise Date of the Offering Period in which such Entry Date
occurs (at the Exercise Price determined as provided in Section 8 below) up to a
number of shares of Common Stock determined by dividing such Participant's Plan
Contributions accumulated prior to such Exercise Date and retained in the
Participant's account as of such Exercise Date by the Exercise Price; provided,
that the maximum number of shares an Employee may purchase during any Offering
Period shall be three thousand (3,000) shares. The Fair Market Value of a share
of Common Stock shall be determined as provided in Section 7(b).

                (b)  If there is a public market for the Common Stock, the Fair
Market Value per share shall be either (i) the closing price of the Common Stock
on such date (or, in the event that the Common Stock is not traded on such date,
on the immediately preceding trading date), as reported by the National
Association of Securities Dealers Automated Quotation (Nasdaq) National Market
System if traded on The Nasdaq National Market, or SmallCap Market System if
traded on The Nasdaq SmallCap Market, (ii) if such price is not reported, the
average of the bid and asked prices for the Common Stock on such date (or, in
the event that the Common Stock is not traded on such date, on the immediately
preceding trading date), as reported by Nasdaq, or (iii) in the event the Common
Stock is listed on a stock exchange, the closing price of the Common Stock on
such exchange on such date (or, in the event that the Common Stock is not traded
on such date, on the immediately preceding trading date), as reported in The
Wall Street Journal. If no such quotations are available for a date within a
reasonable time prior to the valuation date or if there is no public market for
the Common Stock, the value of the Common Stock shall be determined by the Board
using any reasonable means.

        8.    Exercise Price.    The Exercise Price per share of Common Stock
offered to each Participant in a given Offering Period shall be the lower of:
(i) 85% of the Fair Market Value of a share of Common Stock on the Offering Date
or (ii) 85% of the Fair Market Value of a share of Common Stock on the Exercise
Date.

        9.    Exercise of Options.    Unless a Participant withdraws from the
Plan as provided in Section 11, the Participant's option for the purchase of
shares will be exercised automatically on each Exercise Date, and the maximum
number of full shares subject to such option shall be purchased for the
Participant at the applicable Exercise Price with the accumulated Plan
Contributions then credited to the Participant's account under the Plan. During
a Participant's lifetime, a Participant's option to purchase shares hereunder is
exercisable only by the Participant.

4

--------------------------------------------------------------------------------


        10.    Delivery.    The Company shall hold, or instruct a custodian
designated by the Committee to hold, the shares of Common Stock purchased by
each Participant on each Exercise Date for the period of two years from such
Exercise Date. After each such two-year period has expired, the Company shall
arrange for the delivery to each Participant (or the Participant's beneficiary),
as appropriate, or to a custodial account for the benefit of each Participant
(or the Participant's beneficiary), as appropriate, of the shares of Common
Stock purchased by each Participant, respectively. Notwithstanding the
foregoing, if a Participant disposes of shares of Common Stock held for the
Participant's benefit under this Section 10 by the Company or a designated
custodian, while such shares are transferable by the Participant under
Section 15(b) or Section 15(c) hereof, the Company or custodian shall make
appropriate arrangements for the delivery of the shares upon notice from the
Participant of the disposition. Any amount remaining to the credit of a
Participant's account after the purchase of shares by such Participant on an
Exercise Date, or which is insufficient to purchase a full share of Common
Stock, shall be carried over to the next Offering Period if the Participant
continues to participate in the Plan or, if the Participant does not continue to
participate, shall be returned to the Participant.

        11.    Withdrawal; Termination of Employment.    

                (a)  A Participant may withdraw from the Plan at any time by
giving written notice to the Company. Beginning with the payroll period which is
at least ten (10) business days from the date the Company receives notice of
such withdrawal, all payroll deductions for the Participant shall cease.
However, the Participant's option to purchase shares pursuant to the Plan
automatically shall be terminated, and no further shares shall be purchased for
the Participant's account. All of the Plan Contributions credited to the
Participant's account and not yet invested in Common Stock will be paid to the
Participant as soon as administratively practicable after receipt of the
Participant's notice of withdrawal.

                (b)  A Participant who has withdrawn from the Plan (a "Former
Participant") will not be permitted to elect to participate in the Plan again
until the Entry Date which is at least twelve (12) calendar months from the date
of the Former Participant's withdrawal from the Plan; provided, that
notwithstanding the foregoing, if any notice of suspension of the Plan is issued
in accordance with Section 19, a Former Participant who withdrew from the Plan
on or after the date of the suspension notice and prior to the effective date of
the resumption of the normal operation of the Plan will not be permitted to
elect to participate in the Plan again until the Entry Date which next follows
the date of that Former Participant's withdrawal from the Plan. A Former
Participant must complete and file with the Company a new enrollment agreement
specifying a payroll deduction election in accordance with Section 5(a) in order
to once again become a Participant in the Plan.

                (c)  Upon termination of the Participant's Continuous Status as
an Employee prior to any Exercise Date for any reason, including retirement or
death, the Plan Contributions credited to the Participant's account and not yet
invested in Common Stock will be returned to the Participant or, in the case of
death, to the Participant's beneficiary as determined pursuant to Section 14,
and the Participant's option to purchase shares under the Plan will
automatically terminate.

                (d)  A Participant may elect at any time within the first sixty
(60) days of any Offering Period to receive a distribution of cash from the Plan
equal to all or any portion of any amount credited to the Participant's account
as a carry over, pursuant to Section 10 of the Plan, of any remaining amounts
from the immediately preceding Offering Period. A Participant who makes such
election shall not be treated as having withdrawn from the Plan solely by reason
of that election, and thus shall not as a result of that election be precluded
from participating in the Plan for the Offering Period in which the election is
made or in any subsequent Offering Period.

5

--------------------------------------------------------------------------------


        12.    Stock.    

                (a)  The maximum number of shares of the Company's Common Stock
that shall be made available for sale under the Plan shall be one million
(1,000,000) shares, subject to adjustment as provided in Section 17. Shares of
Common Stock subject to the Plan may be newly issued shares or shares reacquired
in private transactions or open market purchases. If and to the extent that any
right to purchase reserved shares shall not be exercised by any Participant for
any reason or if such right to purchase shall terminate as provided herein,
shares that have not been so purchased hereunder shall again become available
for the purpose of the Plan unless the Plan shall have been terminated, but all
shares sold under the Plan, regardless of source, shall be counted against the
limitation set forth above.

                (b)  A Participant will have no interest or voting right in
shares covered by his or her option until such option has been exercised.

                (c)  Shares to be delivered to a Participant under the Plan will
be registered in the name of the Participant or in the name of the Participant
and his or her spouse, as requested by the Participant.

        13.    Administration.    

                (a)  The Plan shall be administered by the Committee. The
Committee shall have the authority to interpret the Plan, to prescribe, amend
and rescind rules and regulations relating to the Plan, and to make all other
determinations necessary or advisable for the administration of the Plan. The
administration, interpretation, or application of the Plan by the Committee
shall be final, conclusive and binding upon all persons. The powers vested in
the Committee by this Section 13 shall not preclude the Board from exercising
any such power in lieu of the Committee.

                (b)  Notwithstanding the provisions of Subsection (a) of this
Section 13, in the event that Rule 16b-3 promulgated under the Exchange Act or
any successor provision thereto ("Rule 16b-3") provides specific requirements
for the administrators of plans of this type, the Plan shall only be
administered by such body and in such a manner as shall comply with the
applicable requirements of Rule 16b-3. Unless permitted by Rule 16b-3, no
discretion concerning decisions regarding the Plan shall be afforded to any
person that is not "disinterested" as that term is used in Rule 16b-3.

        14.    Designation of Beneficiary.    

                (a)  A Participant may file a written designation of a
beneficiary who is to receive any shares and cash, if any, from the
Participant's account under the Plan in the event of the Participant's death
subsequent to an Exercise Date on which the Participant's option hereunder is
exercised but prior to delivery to the Participant of such shares and cash. In
addition, a Participant may file a written designation of a beneficiary who is
to receive any cash from the Participant's account under the Plan in the event
of the Participant's death prior to the exercise of the option.

                (b)  A Participant's beneficiary designation may be changed by
the Participant at any time by written notice to the Company. In the event of
the death of a Participant and in the absence of a beneficiary validly
designated under the Plan who is living at the time of such Participant's death,
the Company shall deliver such shares and/or cash to the executor or
administrator of the estate of the Participant, or if no such executor or
administrator has been appointed (to the knowledge of the Company), the Company,
in its discretion, may deliver such shares and/or cash to the spouse or to any
one or more dependents or relatives of the Participant, or if no spouse,
dependent or relative is known to the Company, then to such other person as the
Company may designate.

        15.    Transferability.    

                (a)  Neither Plan Contributions credited to a Participant's
account nor any rights to exercise any option or receive shares of Common Stock
under the Plan may be assigned, transferred, pledged or otherwise disposed of in
any way (other than by will or the laws of descent and distribution, or as

6

--------------------------------------------------------------------------------


provided in Section 14). Any attempted assignment, transfer, pledge or other
distribution shall be without effect, except that the Company may treat such act
as an election to withdraw funds in accordance with Section 11.

                (b)  Subject to Section 15(c), shares of Common Stock held for a
Participant's account may not be assigned, transferred, pledged or otherwise
disposed of in any way (other than by will or the laws of descent and
distribution, or as provided in Section 14) within the one-year period beginning
on the Exercise Date on which the shares were purchased, other than pursuant to
a Sale Transaction as defined in Section 17(b). Any attempted assignment,
transfer, pledge or other disposition shall be without effect.

                (c)  The restrictions relating to assignments, transfers,
pledges and other dispositions set forth in Section 15(b) shall not be in effect
during any period beginning on the date of a suspension notice issued in
accordance with Section 19 and continuing through the date immediately prior to
the effective date of the next resumption of the normal operation of the Plan
initiated in accordance with Section 19.

        16.    Participant Accounts.    Individual accounts will be maintained
for each Participant in the Plan to account for the balance of his or her Plan
Contributions and options issued and shares purchased under the Plan. Statements
of account will be given to Participants quarterly in due course following each
Exercise Date, which statements will set forth the amounts of payroll
deductions, the per share purchase price, the number of shares purchased and the
remaining cash balance, if any.

        17.    Adjustments Upon Changes in Capitalization; Corporate
Transactions.    

                (a)  If the outstanding shares of Common Stock are increased or
decreased, or are changed into or are exchanged for a different number or kind
of shares, as a result of one or more reorganizations, restructurings,
recapitalizations, reclassifications, stock splits, reverse stock splits, stock
dividends or the like, upon authorization of the Committee, appropriate
adjustments shall be made in the number and/or kind of shares, and the per-share
option price thereof, which may be issued in the aggregate and to any
Participant upon exercise of options granted under the Plan.

                (b)  In the event of the proposed dissolution or liquidation of
the Company, the Offering Period will terminate immediately prior to the
consummation of such proposed action, unless otherwise provided by the
Committee. In the event of a proposed sale of all of the Company's outstanding
stock, all or substantially all of the Company's assets, or the merger of the
Company with or into another corporation (each, a "Sale Transaction"), each
option under the Plan shall be assumed or an equivalent option shall be
substituted by such successor corporation or a parent or subsidiary of such
successor corporation, unless the Committee determines, in the exercise of its
sole discretion and in lieu of such assumption or substitution, to shorten the
Offering Period then in progress by setting a new Exercise Date (the "New
Exercise Date"). If the Committee shortens the Offering Period then in progress
in lieu of assumption or substitution in the event of a Sale Transaction, the
Committee shall notify each Participant in writing, at least ten (10) days prior
to the New Exercise Date, that the exercise date for such Participant's option
has been changed to the New Exercise Date and that such Participant's option
will be exercised automatically on the New Exercise Date, unless prior to such
date the Participant has withdrawn from the Plan as provided in Section 11. For
purposes of this Section 17(b), an option granted under the Plan shall be deemed
to have been assumed if, following the Sale Transaction, the option confers the
right to purchase, for each share of option stock subject to the option
immediately prior to the Sale Transaction, the consideration (whether stock,
cash or other securities or property) received in the Sale Transaction by
holders of Common Stock for each share of Common Stock held on the effective
date of the Sale Transaction (and if such holders were offered a choice of
consideration, the type of consideration chosen by the holders of a majority of
the outstanding shares of Common Stock); provided, that if the consideration
received in the Sale Transaction was not solely common stock of the successor
corporation or its parent (as defined in Section 424(e) of the Code), the
Committee

7

--------------------------------------------------------------------------------


may, with the consent of the successor corporation and the Participant, provide
for the consideration to be received upon exercise of the option to be solely
common stock of the successor corporation or its parent equal in fair market
value to the per share consideration received by the holders of Common Stock in
the Sale Transaction.

                (c)  In the event of a Sale Transaction, or for such other
reason as the Committee may in its sole discretion deem it advisable, the
Committee may permit Participants to change their payroll deduction elections
notwithstanding the restriction contained in Section 6(b), and/or may distribute
or direct its designated custodian to distribute all shares of Common Stock
purchased by Participants under the Plan being held under Section 10.
Additionally, the Committee may lift the one-year restriction on resale of
shares of Common Stock contained in Section 15(b) hereof. The Committee shall
give Participants reasonable notice in the event it determines to exercise the
discretion described in this Section 17(c).

                (d)  In all cases, the Committee shall have sole discretion to
exercise any of the powers and authority provided under this Section 17, and the
Committee's actions hereunder shall be final and binding on all Participants;
provided, that any power vested in the Committee hereunder also may be exercised
by the Board in lieu of the Committee. No fractional shares of stock shall be
issued under the Plan pursuant to any adjustment authorized under the provisions
of this Section 17.

        18.    Amendment of the Plan.    The Board or the Committee may at any
time, or from time to time, amend the Plan in any respect; provided, that (i) no
such amendment may make any change in any option theretofore granted which
adversely affects the rights of any Participant and (ii) the Plan may not be
amended in any way that will cause rights issued under the Plan to fail to meet
the requirements for employee stock purchase plans as defined in Section 423 of
the Code or any successor thereto. To the extent necessary to comply with
Rule 16b-3 under the Exchange Act, Section 423 of the Code, or any other
applicable law or regulation, the Company shall obtain shareholder approval of
any such amendment.

        19.    Suspension of the Plan.    The Board or the Committee may, as of
the close of any Exercise Date, suspend the Plan; provided, that the Board or
Committee provides notice to the Participants at least five (5) business days
prior to the suspension. The Board or Committee may resume the normal operation
of the Plan as of any Offering Date; provided, that the Board or Committee
provides notice to the Participants at least twenty (20) business days prior to
the date of termination of the suspension period. A Participant shall remain a
Participant in the Plan during any suspension period (unless he or she withdraws
pursuant to Section 11), however no options shall be granted or exercised, and
no payroll deductions shall be made in respect of any Participant during the
suspension period. Participants shall have the right to withdraw carryover funds
provided in Section 11(d) throughout any suspension period. The Plan shall
resume its normal operation upon termination of a suspension period.

        20.    Termination of the Plan.    

        The Plan and all rights of Employees hereunder shall terminate on the
earliest of:

                (a)  the Exercise Date that Participants become entitled to
purchase a number of shares greater than the number of reserved shares remaining
available for purchase under the Plan;

                (b)  such date as is determined by the Board in its discretion;
or

                (c)  the last Exercise Date immediately preceding the tenth
(10th) anniversary of the Plan's effective date.

        In the event that the Plan terminates under circumstances described in
Section 20(a) above, reserved shares remaining as of the termination date shall
be sold to Participants on a pro rata basis.

8

--------------------------------------------------------------------------------


        21.    Foreign Jurisdictions.    The Committee may adopt rules or
procedures relating to the operation and administration of the Plan to
accommodate the specific requirements of local laws and procedures. Without
limiting the generality of the foregoing, the Committee is specifically
authorized to adopt rules or procedures regarding the handling of payroll
deductions, payment of interest, conversion of local currency, payroll tax,
withholding procedures and handling of stock certificates which vary with local
requirements. The Committee also may adopt sub-plans applicable to particular
Designated Subsidiaries or locations, which sub-plans may be designated to be
outside the scope of Code Section 423. The rules of such sub-plans may take
precedence over other provisions of this Plan, with the exception of
Section 12(a), but unless otherwise superseded by the terms of such sub-plan,
the terms of this Plan shall govern the operation of such sub-plan.

        22.    Notices.    All notices or other communications by a Participant
to the Company under or in connection with the Plan shall be deemed to have been
duly given when received in the form specified by the Company at the location,
or by the person, designated by the Company for the receipt thereof.

        23.    Effective Date.    The Plan having been adopted by the Board on
March 13, 2002, the Plan shall become effective on the First Offering Date. The
Board shall submit the Plan to the shareholders of the Company for approval by
no later than March 13, 2003.

        24.    Conditions Upon Issuance of Shares.    

                (a)  The Plan, the grant and exercise of options to purchase
shares under the Plan, and the Company's obligation to sell and deliver shares
upon the exercise of options to purchase shares shall be subject to compliance
with all applicable federal, state and foreign laws, rules and regulations and
the requirements of any stock exchange on which the shares may then be listed.

                (b)  The Company may make such provisions as it deems
appropriate for withholding by the Company pursuant to federal or state tax laws
of such amounts as the Company determines it is required to withhold in
connection with the purchase or sale by a Participant of any Common Stock
acquired pursuant to the Plan. The Company may require a Participant to satisfy
any relevant tax requirements before authorizing any issuance of Common Stock to
such Participant.

        25.    Expenses of the Plan.    All costs and expenses incurred in
administering the Plan shall be paid by the Company, except that any stamp
duties or transfer taxes applicable to participation in the Plan may be charged
to the account of such Participant by the Company. Additionally, a Participant
shall be responsible for any costs associated with the Participant's resale of
shares of Common Stock purchased under the Plan.

        26.    No Employment Rights.    The Plan does not, directly or
indirectly, create any right for the benefit of any employee or class of
employees to purchase any shares under the Plan, or create in any employee or
class of employees any right with respect to continuation of employment by the
Company, and it shall not be deemed to interfere in any way with the Company's
right to terminate, or otherwise modify, an employee's employment at any time.

        27.    Applicable Law.    The laws of the State of Delaware shall govern
all matters relating to this Plan except to the extent (if any) superseded by
the laws of the United States.

        28.    Additional Restrictions of Rule 16b-3.    The terms and
conditions of options granted hereunder to, and the purchase of shares by,
persons subject to Section 16 of the Exchange Act shall comply with the
applicable provisions of Rule 16b-3. This Plan shall be deemed to contain, and
such options shall contain, and the shares issued upon exercise thereof shall be
subject to, such additional conditions and restrictions as may be required by
Rule 16b-3 to qualify for the maximum exemption from Section 16 of the Exchange
Act with respect to Plan transactions.

9

--------------------------------------------------------------------------------
